Citation Nr: 0309508	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
April 1992.  She has also served as a member of a reserve 
component, which service included a period of active duty for 
training from May to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 1997 rating 
decisions by the RO.  The veteran testified at a hearing at 
the RO in November 1998, and also testified at a hearing 
before a Veterans Law Judge in September 2000.  The Board 
remanded the case for evidentiary development in 
December 1999 and November 2000.


REMAND

The veteran claims that skin and bilateral leg disorders had 
their onset during service.  She further indicates that she 
had sought treatment for her skin problems after discharge 
from service at the Dorn VA Medical Center (VAMC) in 
Columbia, South Carolina.  A review of the record reveals 
that records from the Dorn VAMC, from April 1992 through July 
1994, have neither been requested nor associated with the 
claims file; yet, such records may be pertinent to the 
veteran's claims.  

The available service medical records, received from the 
veteran, show that she was found to have non-specific 
dermatitis, left adductor strain, possible atopic dermatitis, 
and an atypical pruritic eruption of an uncertain etiology.  
Thereafter, post-service private and VA medical records 
contain various findings, including a November 1996 VA 
diagnosis of tinea versicolor and impression of bilateral 
calf pain and cramps with no clear etiology; September 1998 
VA diagnoses of diffuse bilateral lower limb arthralgia and 
tinea corporis on right side of the face; August 1998 VA 
assessment of mild degenerative joint disease; November 1998 
VA assessment of possible mild atopic dermatitis by history 
with mild keratosis pilaris; May 2000 private assessment of 
degenerative hip with leg weakness; and April 2003 VA 
diagnosis of keratosis pylorus by history.

Despite acquiring a new VA orthopedic examination in April 
2003, the Board finds that this VA examination is inadequate 
because the VA examiner did not specifically address all 
claimed disabilities at issue.  While the examiner noted the 
existence of a left knee disability and its relationship to 
military service, the examiner failed to indicate 
specifically whether the veteran has any other left or right 
leg disabilities, and, if so, whether any such disability is 
related to service.  Therefore, to satisfy VA's duty to 
assist the veteran in developing facts pertinent to the 
claims, more information is necessary to evaluate the 
veteran's claims of service connection for leg disabilities.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Given the absence in the record of such 
medical opinion, the Board finds that a remand is required to 
obtain one.  

Additional evidentiary development is also required despite 
acquiring a new VA dermatological examination in April 2003.  
Although the examination report reflects a diagnosis of 
keratosis pylorus by history, it is not clear whether the 
examiner provided a medical nexus opinion relative to 
military service.  The examiner indicated that the current 
diagnosis was not service connected, but it is not clear from 
the context of this statement whether such a comment was 
meant as a medical nexus opinion or was merely a comment on 
the current state of the veteran's claim.  This should be 
cleared up on remand.  

There are additional reasons for remand, including the need 
to obtain service medical records.  A review of the RO's 
actions with respect to the National Personnel Records Center 
(NPRC) indicates that another request for the veteran's 
service medical records needs to be made.  A postcard from 
NPRC, received in December 1996, indicates that the veteran's 
information had been forwarded to the Commander, U.S. Army 
Reserve Personnel Center.  A review of the record indicates 
that further action needs to been taken with respect to 
obtaining service medical records from the U.S. Army Reserve 
Personnel Center or any reserve unit.

Finally, the Board notes that, subsequent to its 
December 1999 and November 2000 remands, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  The development 
actions requested by the Board in June 2002 resulted in the 
acquisition of the reports of the April 2003 VA examinations 
mentioned above.  38 C.F.R. § 19.9(a) (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

Given the recent decision in DAV, the Board must remand the 
case to the RO for the evidentiary development that is yet 
required in this case and to satisfy the requirement for a 
supplemental statement of the case.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should request a complete copy 
of the veteran's service medical records 
from the NPRC.  If the veteran's service 
medical records are not available, then 
this should be certified by the NPRC.  
Any additional development indicated 
should be undertaken, and the information 
received should be associated with the 
veteran's claims file.  The RO should 
also seek for personnel records or other 
information from the service department 
which would show whether the veteran 
served in an area that would qualify her 
as a "Persian Gulf veteran" within the 
meaning of 38 C.F.R. § 3.317(d) (2002).  

3.  The RO should contact the veteran and 
obtain details regarding her reserve 
component service including the name(s) 
of the unit(s) she served with, the dates 
of her service with each unit, including 
periods of active duty for training and 
inactive duty for training.  Thereafter, 
using the information provided by the 
veteran, the RO should contact the 
service department, including reserve 
unit(s), to verify her reserve component 
service and obtain all service department 
medical records, especially any held by a 
reserve unit.

4.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for skin and leg disorders.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously, 
including VA treatment records from the 
Dorn VAMC in Columbia, South Carolina 
from April 1992 through July 1994.

5.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

6.  After the development requested above 
has been completed, the RO should refer 
the April 2003 orthopedic and skin 
examination reports to the examiners who 
conducted these examinations.  

The orthopedic examiner should be asked 
to supplement the April 2003 report by 
indicating whether the veteran 
experiences any right or left leg 
disability other than left knee 
chondromalacia patella.  If any such 
disability is noted, the examiner should 
provide an opinion on the medical 
probabilities that such disability is 
related to the veteran's military 
service.  If no disability is found, this 
should be specifically stated.  All 
opinions should be set forth in detail 
and explained in the context of the 
entire claims file.  (The examiner should 
note the February 1990 assessment of 
chronic left adductor strain and March 
1990 assessment of status-post left 
adductor strain in service.  The examiner 
should note the veteran's post-service 
November 1996 VA impression of bilateral 
calf pain and cramps with no clear 
etiology, August 1998 VA assessment of 
mild degenerative joint disease, 
September 1998 VA diagnosis of diffuse 
bilateral lower limb arthralgia, and May 
2000 private assessment of degenerative 
hip with leg weakness.)  Additionally, 
inform the examiner that if it is 
determined that a currently found left or 
right leg disability did not originate 
in, or was otherwise traceable to, 
military service, then the examiner 
should determine whether the veteran has 
chronic disability manifested by left or 
right leg related symptoms and, if so, 
whether any such disability cannot be 
attributed to any known clinical 
diagnosis.  (If opinions cannot be 
provided without further examination, 
another examination should be scheduled.)

The dermatology examiner should be asked 
to supplement the April 2003 report by 
providing a specific opinion on the 
medical probabilities that current skin 
disability can be attributed to the 
veteran's period of military service.  
All opinions should be set forth in 
detail and explained in the context of 
the entire claims file, which should be 
provided to the examiner.  (The examiner 
should note that the July 1989 assessment 
of non-specific dermatitis suspected as 
secondary to oil production with heat, 
June 1990 assessment of atypical pruritic 
eruption of an uncertain etiology 
possibly heat related, July 1990 
assessment of possible atopic dermatitis, 
and July 1990 assessment of topic 
dermatitis in service.  The examiner 
should also note the veteran's post-
service November 1996 VA diagnosis of 
tinea versicolor, September 1998 VA 
diagnosis of tinea corporis on the right 
side of the face, November 1998 VA 
assessment of possible mild atopic 
dermatitis by history with mild keratosis 
pilaris, and April 2003 VA diagnosis of 
keratosis pylorus by history.)  
Additionally, inform the examiner that if 
it is determined that a current skin 
disability did not originate in, or was 
otherwise traceable to, military service, 
then the examiner should determine 
whether the veteran has chronic 
disability manifested by skin related 
symptoms and, if so, whether any such 
disability cannot be attributed to any 
known clinical diagnosis.  (If opinions 
cannot be provided without further 
examination, another examination should 
be scheduled.)

7.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

8.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

9.  Then, the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in April 2002.  38 C.F.R. 
§ 19.31 (2002).  If the veteran does not 
appear for an examination, without good 
cause, the SSOC should include reference 
to the provisions of 38 C.F.R. § 3.655 
(2002).  

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, and the response period 
set forth in 38 U.S.C.A. § 5103(b) (2002) has expired, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required of the veteran until 
she receives further notice.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

